550 F.2d 353
202 U.S.P.Q. 400
John L. HART, Plaintiff-Appellant,v.L. A. BAARCKE, North Palm Beach Swim Shop and L. A. Baarcked/b/a North Palm Beach Swim Shop, Defendants-Appellees.
No. 75-2340.
United States Court of Appeals,Fifth Circuit.
April 11, 1977.

John H. Oltman, William J. Flynn, Fort Lauderdale, Fla., Edward F. McKie, Jr., Washington, D. C., for plaintiff-appellant.
Vincent L. Barker, Jr., Mark C. Shaffer, Toledo, Ohio, Joseph P. Metzger, West Palm Beach, Fla., Underwood, Gillis & Karcher, Miami, Fla., for defendants-appellees.
Before JONES, COLEMAN and TJOFLAT, Circuit Judges.
PER CURIAM:


1
John L. Hart, who was the plaintiff in the district court and is the appellant in this Court brought an action for the infringement of a patent for women's swimsuits.  The district court determined that the patent was invalid by reason of obviousness.  The facts from which the controversy arose and the reasons for its decision are set forth in the district court's opinion.  Hart v. Baarcke, D.C.Fla., 396 F. Supp. 408.  The action was correctly decided and the judgment of the district court is AFFIRMED.